WARNER, Judge,
dissenting.
I would reverse the entry of the temporary injunction as appellee neither alleged nor proved, nor did the court find, that appellee had a clear legal right to the relief requested. There is a substantial question as to whether or not the contractual right sought to be asserted is barred by the statute of frauds, and the existence of such a defense appears on the face of appellee’s verified complaint. Furthermore, at the motion to dissolve filed by appellant, the court actually modified the injunction at the request of appellee, all without a proper motion or admissible evidence presented. See Fla.R.Civ.P. 1.610(d).